Citation Nr: 0709059	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for kidney cancer, to 
include as due to Agent Orange exposure.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for eye sight problems.

8.  Entitlement to service connection for a heart disorder 
manifested by premature ventricular contractions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004  rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied the issues on appeal. 

 In January 2006, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned.  At this hearing the veteran 
submitted additional evidence pertinent to his claims 
directly to the Board.  This evidence has not been previously 
considered by the RO.  However, the appellant during the 
January 2006 hearing waived such consideration.  See 38 
C.F.R. § 20.1304(c) (2006).  Nevertheless, in view of the 
action taken below with respect to the veteran's claims 
exclusive of the claim for prostate cancer, initial 
consideration of this evidence by the agency of original 
jurisdiction should be undertaken.  In a statement dated in 
January 2006, the veteran has raised the issue of service 
connection for post-traumatic stress disorder (PTSD).  
Furthermore, the issue of service connection for prostatitis 
was raised by the veteran at his hearing in January 2006.  
These issues have not been developed for appellate review and 
are referred to the RO for action deemed appropriate. 

The issues of service connection for kidney cancer, to 
include as due to Agent Orange exposure, service connection 
for depression, service connection for hypertension, service 
connection for hearing loss, service connection for tinnitus, 
service connection for eye sight problems, and service 
connection for a heart disorder manifested by premature 
ventricular contractions are  addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

There is no showing that the veteran currently has, or ever 
has had, a credible diagnosis of prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in December 2004; and a statement of the case in May 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  Thus, 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends in statements on file that he has health 
problems as a result of exposure to Agent Orange during his 
period of active duty in Vietnam.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2006).

The regulations pertaining to Agent Orange exposure expanded 
to include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
exposure to herbicide agents, including prostate cancer.  
38 C.F.R. § 3.309(e).  If a veteran who served in Vietnam 
during the Vietnam Era develops a disease listed as 
associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed. 

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on June 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
specified conditions, or for "any other condition which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

Here the veteran's service and post service private medical 
records are negative for any diagnosis of prostate cancer.  
When examined by his private physician in March 2004 for 
complaints of dark urine, his prostate was found on physical 
examination to be unremarkable.  Prostatitis was the 
diagnostic impression rendered. 

Although the evidence shows that the veteran served in 
Vietnam during the Vietnam Era, it does not show that the 
veteran has been diagnosed with prostate cancer. Accordingly, 
the presumptive provisions of 38 C.F.R. § 3.307(a)(6) are 
inapplicable, and service connection on a presumptive basis 
due to exposure to Agent Orange is not warranted. 38 C.F.R. 
§§ 3.307, 3.309(e). 

The Board acknowledges that the veteran was diagnosed as 
having prostate cancer on a VA genitourinary examination in 
October 2004, that diagnosis, however, was not based on a 
review by the veteran's examiner of the veteran's claims file 
and the diagnosis relied solely on a history of prostate 
cancer provided by the veteran that he has since recanted.   
The private medical evidence of record in its entirety 
reflects no findings of any diagnosis, symptomatology of, or 
treatment for prostate cancer. Further, the veteran has not 
alluded to any outstanding treatment records that could 
provide competent evidence of prostate cancer.  Additionally, 
in his substantive appeal to the Board and testimony at his 
hearing in January 2006, the veteran stated that he does not 
have prostate cancer. 

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. 
§ 1110.  Hence, where there is no competent and persuasive 
evidence of the claimed disability, there can be no valid 
claim for service connection. Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Under these circumstances, there is no predicate for 
a grant of service connection for prostate cancer, on any 
basis.

After consideration of all the evidence, the Board finds that 
the veteran does not have prostate cancer let alone prostate 
cancer related to service.  The preponderance of the evidence 
is against the claim of service connection for prostate 
cancer, including on the basis of Agent Orange exposure, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. §5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
Agent Orange exposure is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim.  This 
includes, notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  As part of this remand, the veteran 
is to be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Testimony elicited from the veteran from the veteran at his 
hearing in January 2006 revealed that he is in receipt of 
Social Security Administration (SSA) disability benefits 
based, at least in part, on the disorders at issue.  Any 
medical records forming the basis for an award of SSA 
benefits must be added to the claims folder prior to 
resolution of the veteran's appeal.  See 38 U.S.C.A. § 5106 
(West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran maintains that his current hearing loss and 
tinnitus are related to in-service acoustic trauma.  In this 
regard the veteran maintains that while in service he worked 
on the flight line and was exposed to loud aircraft.  A 
private audiological evaluation in September 1987 noted that 
the veteran has had both in-service and post service noise 
exposure shooting pistols.  A hearing test at that time 
revealed high tone sensorineural hearing loss in both ears 
and tinnitus at the same frequency at which he has a maximum 
hearing loss.  However, the etiology of those disorders was 
not stated.

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran with corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal if service connection is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of any VA and private 
medical records pertaining to treatment 
for the disabilities at issue, which have 
not been previously submitted.  

3.  Obtain a copy of the Social Security 
decision awarding disability benefits to 
the veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

4.  A VA examination should be conducted 
by a specialist in ear disorders in order 
to determine the etiology of the 
veteran's hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner prior to the examination and 
the examination report should note that 
review.  The examiner is requested to 
obtain a detailed in-service and post 
service history of noise exposure.  The 
examiner should opine whether it is as 
likely as not (50 percent or greater 
probability) that the veteran's hearing 
loss and tinnitus are related to his 
veteran's military service.

5.  Then, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not allowed, issue the veteran and his 
representative a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


